Citation Nr: 0821111	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-10 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for median neuropathy, also 
known as carpal tunnel syndrome, of the right hand, to 
include as secondary to the veteran's service-connected 
frostbite of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
April 2008 before the undersigned Veterans Law Judge.  A 
written transcript of the hearing testimony is included in 
the record.  

The Board notes that the veteran testified in April 2008 that 
he had carpal tunnel syndrome in his left wrist and that he 
believed this condition was caused by his service-connected 
frostbite of the left hand.  The veteran submitted a claim to 
this effect in October 2004, which was denied in a March 2005 
rating decision.  The veteran entered a notice of 
disagreement in April 2005 and a statement of the case was 
generated in May 2006.  However, the veteran did not submit a 
substantive appeal within one year of the date of notice of 
the March 2005 rating decision, or within 60 days of the date 
of the statement of the case.  Therefore, the issue of 
entitlement to service connection for carpal tunnel syndrome 
of the left hand is not presently before the Board and is 
referred to the RO for appropriate consideration.

The Board also notes that the April 2004 rating decision on 
appeal denied the veteran's claim for an increased rating of 
his service-connected frostbite of the right hand.  The 
veteran entered a notice of disagreement on this issue.  
However, the RO granted an increased rating of 20 percent for 
this disability in a March 2005 rating decision, and the 
veteran's April 2005 substantive appeal limited his appeal to 
the issue of entitlement to service connection for carpal 
tunnel syndrome of the right hand.  Therefore, the issue of 
an increased rating for frostbite of the right hand is not 
before the Board on this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran contends that his median neuropathy, or carpal 
tunnel syndrome, of the right wrist was caused by his 
service-connected frostbite of the right hand.  The veteran 
has been diagnosed with median neuropathy of the right wrist.

The veteran underwent a VA examination in April 2004.  The 
examiner noted the presence of median neuropathy and 
concluded that the veteran's carpal tunnel syndrome was 
unlikely related to frostbite of his right hand.  However, 
the examiner did not provide a basis or rationale for this 
opinion.  Because the April 2004 VA examination provided an 
unsubstantiated conclusion regarding a medical nexus between 
the veteran's carpal tunnel syndrome and his service-
connected frostbite, the Board finds that a remand is 
necessary to obtain such an opinion.  

The Board also notes that the veteran has submitted a medical 
journal article which notes that carpal tunnel syndrome can 
be a long-term complication of cold injuries.  This evidence 
should be considered by the VA examiner in forming a medical 
nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
his current right wrist disability, 
characterized as median neuropathy or 
carpal tunnel syndrome.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination 
of the veteran.  The examiner must provide 
an opinion as to whether the veteran's 
current median neuropathy of the right 
wrist is at least as likely as not caused 
by or aggravated by his service-connected 
frostbite of the right hand.  The examiner 
must provide a rationale for any 
conclusions and opinions offered, and 
should consider the medical journal 
article provided by the veteran which 
notes carpal tunnel syndrome as a possible 
long-term consequence of cold injury.

2.  Then, readjudicate the claim of 
service connection for median neuropathy, 
also known as carpal tunnel syndrome, of 
the right wrist, to include as secondary 
to service-connected frostbite of the 
right hand.  If the determination remains 
unfavorable to the veteran, issue a 
Supplemental Statement of the Case and 
provide him and his representative a 
reasonable period of time in which to 
respond before this case is returned to 
the Board. 
  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

